16 F.3d 415NOTICE:  Although citation of unpublished opinions remains unfavored, unpublished opinions may now be cited if the opinion has persuasive value on a material issue, and a copy is attached to the citing document or, if cited in oral argument, copies are furnished to the Court and all parties.  See General Order of November 29, 1993, suspending 10th Cir. Rule 36.3 until December 31, 1995, or further order.
Gerald D. BURBANK, Plaintiff-Appellee,v.Larry MORRIS, Defendant-Appellant,andTerry Campbell, John Junk, Edward Powers, Kevin Reardon, andBoard of County Commissioners of LeavenworthCounty, Defendants.
No. 92-3390.
United States Court of Appeals, Tenth Circuit.
Feb. 4, 1994.

ORDER AND JUDGMENT1
Before SEYMOUR, Chief Judge, McKAY and BALDOCK, Circuit Judges.

McKAY

1
The parties have agreed that this case may be submitted for decision on the briefs.  See Fed.  R.App. P. 34(f);  10th Cir.  R. 34.1.2.  The case is therefore ordered submitted without oral argument.


2
Defendant-Appellant appeals a jury verdict for Plaintiff on his 42 U.S.C.1983 claim of excessive force by police officers.  Defendant-Appellant alleges that the trial court erred in denying its motions for a mistrial and a new trial.  Specifically, Defendant-Appellant contends that Plaintiff's attorney's reference to past civil rights violations by one of the officers violated Federal Rule of Evidence Rule 404(b), and resulted in prejudice by the jury against the officers.  The district court found that under the totality of the circumstances, including the limiting instructions given to the jury and the strength of Plaintiff's case, the remarks did not unfairly prejudice Defendant-Appellant or deprive him of substantial justice.  We review a district court's refusal to grant a mistrial or a new trial for an abuse of discretion.   United States v. Martinez, 979 F.2d 1424, 1431 (10th Cir.1992) (denial of mistrial reviewed for abuse of discretion), cert. denied, 113 S.Ct. 1824 (1993);   Holmes v. Wack, 464 F.2d 86, 89 (10th Cir.1972) (denial of new trial reviewed for abuse of discretion).  We do not believe that the district court abused its discretion in so finding.


3
AFFIRMED.



1
 This order and judgment is not binding precedent, except under the doctrines of law of the case, res judicata, and collateral estoppel.  The court generally disfavors the citation of orders and judgments;  nevertheless, an order and judgment may be cited under the terms and conditions of the court's General Order filed November 29, 1993.  ---  F.R.D. ----